Citation Nr: 0929488	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-29 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 
1971 and was the recipient of the Bronze Star Medal and the 
Combat Infantryman Badge.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, in pertinent part, found that new 
and material evidence had not been submitted to reopen claims 
for entitlement to service connection for the cause of the 
Veteran's death and for DIC under 38 U.S.C.A. § 1318.  

The Veteran's appeal was previously before the Board in March 
2008 when it was referred for expert medical opinions through 
the Director of the Veterans Health Administration (VHA). The 
case has now been returned to the Board for further appellate 
action.

The claim for entitlement to service connection for the cause 
of the Veteran's death was previously denied by the Board in 
March 1987.  Since the previous denial of the Veteran's claim 
for entitlement to service connection for the cause of the 
Veteran's death, there has been a liberalizing law creating a 
new basis for entitlement to service connection for diabetes 
mellitus on a presumptive basis as a disease associated with 
herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309.  See 
Cole v. West, 13 Vet. App. 268 (1999); Green v. West, 10 Vet. 
App. 111 (1997).  Therefore, the appellant's current claim 
for entitlement to service connection for the cause of the 
Veteran's death will be reviewed on a de novo basis as 
opposed to a new and material basis.  Pelegrini v. Nicholson, 
18 Vet. App. 112, 125 (2004); See Spencer v. Brown, 4 Vet. 
App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

The appellant's claim for entitlement to service connection 
for DIC was previously denied in a January 1986 rating 
decision, pursuant to 38 U.S.C. § 410(b)(1), a statute that 
was a precursor to 38 U.S.C.A. § 1318.  However, there is no 
indication that the appellant received notice of the January 
1986 denial of her claim.  Without such notice, the decision 
could not have become final.  See Hauck v. Brown, 6 Vet. App. 
518, 519 (1994) (per curiam order) (where an appellant never 
received notification of any denial, the one-year period 
within which to file an NOD, which commences with the date of 
mailing of notice of the result of initial review or 
determination, did not begin to run).  Therefore, new and 
material evidence is not needed to reopen the claim for 
entitlement to DIC and the Board will also address this issue 
on a de novo basis.  


FINDINGS OF FACT

1.  The Veteran died in October 1985 due solely to the 
effects of pneumocystis carinii pneumonia, acquired immune 
deficiency syndrome (AIDS), renal failure, and chronic 
intravenous narcotism.

2.  At the time of his death in October 1985, the Veteran's 
only service-connected disability was post traumatic stress 
disorder (PTSD) rated as 100 percent disabling from April 3, 
1984.

3.  Diabetes mellitus did not cause or contribute 
substantially or materially to the Veteran's cause of death.

4.  PTSD was not a principal or contributory cause of the 
Veteran's death.

5.  The Veteran was not entitled to a 100 percent disability 
evaluation prior to April 3, 1984.


CONCLUSION OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2008).

2.  Entitlement to DIC as a surviving spouse of a deceased 
Veteran has not been established.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.22, 3.301(c), 3.252 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in May 2004, prior to the initial 
adjudication of the claims, the RO notified the appellant of 
the evidence needed to substantiate her claim for service 
connection for the cause of the Veteran's death and 
entitlement to DIC under 38 U.S.C.A. § 1318.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the appellant that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that she was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

The Court has also held that 38 U.S.C.A. § 5103(a) requires 
that compliant VCAA notice, in the context of DIC claims, 
requires (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The May 2004 VCAA notice letter did not notify the appellant 
as to what conditions the Veteran was service-connected for 
at the time of his death, nor did it provide notice of the 
evidence and information needed to substantiate a DIC claim 
based on a condition not yet service-connected.  The 
appellant is not prejudiced by the lack of notice on these 
Hupp elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether a veteran has been prejudiced 
thereby).  

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Appellants must generally identify "with considerable 
specificity": (1) how the VCAA notice was defective; (2) what 
evidence the appellant would have provided or requested that 
VA obtain had VA fulfilled its notice obligations; and (3) 
how the lack of notice and evidence affected the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. at []; see also Shinseki v. Sanders, 556 U.S.--, No. 07-
1209 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful). 

In this case, the appellant has not alleged any prejudice 
resulting from inadequate VCAA notice.  Moreover, she has 
demonstrated actual knowledge of the condition for which the 
Veteran was service-connected at the time of his death and 
the evidence needed to substantiate a DIC claim based on a 
condition not yet service-connected.  The appellant has 
stated throughout her appeal that the Veteran was service-
connected for PTSD at the time of his death and rated as 100 
percent disabling.  The record establishes that PTSD was the 
Veteran's only service-connected disability.

The appellant has contended that the Veteran's renal failure 
and subsequent death were due to his exposure to Agent Orange 
and resulting diabetes during service in the Republic of 
Vietnam.  She has submitted records of medical treatment in 
support of her claim and has argued that a nexus exists 
between the Veteran's active duty service, diabetes mellitus, 
and death.  Therefore, she has demonstrated actual knowledge 
of the evidence necessary to substantiate her DIC claim based 
on a nonservice-connected disability.  Accordingly, any 
deficit in VCAA notification did not result in any prejudice 
to the appellant.

The appellant has established the Veteran's status as a 
veteran.  While she has not received specific information 
regarding the disability rating and effective date elements 
of her claim for service connection, as the claim is being 
denied no additional disability rating or effective date will 
be assigned.  Therefore, the appellant is not prejudiced by 
the delayed notice on these elements.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the 
appellant, including service treatment records, and records 
from various federal agencies.  Additionally, the record 
contains two expert medical opinions procured in response to 
the appellant's claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Service Connection for Cause of Death

Legal Criteria

To establish service connection for the cause of a Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death but rather it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the Veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). 

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the Veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2008).  In 
addition, the United States Court of Appeals for the Federal 
Circuit has determined that a Veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or drug abuse.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2008).  With respect to alcohol and drug abuse, 
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a Veteran's own drug abuse.  Moreover, § 8052 also 
amended 38 U.S.C. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including drug abuse.  See also VAOPGPREC 2-97.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
Court of Appeals for the Federal Circuit held that a Veteran 
could receive compensation for a drug abuse disability 
acquired as secondary to, or as a symptom of, a Veteran's 
service-connected disability.  In other words, 38 U.S.C.A. §§ 
1110, 1131 do not preclude compensation for a drug abuse 
disability secondary to a service-connected disability, or 
use of a drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary drug 
abuse disabilities, and (b) secondary disabilities that 
result from primary drug abuse.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service treatment records are negative for diagnoses or 
treatments for diabetes mellitus, AIDS, or any renal 
conditions.  The examination for separation in July 1971 
showed that all the Veteran's systems were normal and his 
laboratory tests, including his blood sugar levels, were 
negative for abnormalities.  The certificate of his discharge 
from service shows that the Veteran was born in January 1944, 
and would have been 25 years old when he entered service.

In March 1984, the Veteran underwent a PTSD evaluation at the 
VA Hospital in Montrose, New York.  He reported that he began 
using heroin when he was 17 years of age, and continued to 
drink and use drugs during and after his active duty service.  
The examiner noted that the Veteran had been diagnosed with a 
form of nephrosis during a previous stay at the VA Medical 
Center (VAMC) that could eventually require dialysis.  The 
Veteran reported that he stopped using heroin in 1980 and 
stopped drinking two years later.  The examiner determined 
that the Veteran's PTSD had worsened when he stopped abusing 
drugs and alcohol.  

Two months later, while undergoing psychiatric treatment at 
the VA hospital, the Veteran's fasting blood sugar levels 
were noted to be within normal limits. 

Upon VA examination in August 1984, the Veteran was diagnosed 
with chronic nephropathy. A neuropsychiatric examination was 
also provided at that time, and the Veteran was diagnosed 
with PTSD.  He reported that the only way he could deal with 
his PTSD during and after service was to drown himself with 
drugs like heroin, cocaine, and alcohol.  

In a February 1985 memorandum, the Veteran's VA therapist 
noted that the Veteran's post-service heavy drug and alcohol 
usage was clearly secondary to his PTSD and attempts at self-
medication.  The therapist also stated that the Veteran's 
drug use had begun prior to his combat experiences in Vietnam 
and was consistent with his socio-economic and cultural 
upbringing.

The Veteran was admitted to a VA hospital in May 1985 with 
complaints of a fever for the past several weeks.  He had 
been diagnosed with nephrotic syndrome in 1980 and developed 
renal failure in 1983 with glomerulonephritis secondary to 
heroin nephropathy.  The Veteran had begun hemo-dialysis 
three times a week in April 1985.  Other diagnoses at the 
time of admission included pre-AIDS secondary to adenopathy, 
and a history of IV drug abuse.  The Veteran reported that he 
had been exposed to Agent Orange during his military service 
in Vietnam and denied a history of diabetes mellitus. 

In August 1985, the Veteran was readmitted to the VA 
hospital.  His physician noted that he had checked himself 
out in May 1985 to attend a hearing on his behalf and had now 
returned with a history of fever for several weeks.  He was 
again noted to be undergoing hemo-dialysis secondary to 
heroin nephropathy.  

During an August 1985 endocrine consultation, the Veteran was 
diagnosed with diabetes.  His physician noted that the 
Veteran's diabetes was a new finding due to the lack of prior 
diabetic history.  

In September 1985, the Veteran was a provided a neurological 
consultation.  He was diagnosed with diabetes mellitus, AIDS, 
and chronic renal failure attributed to alcohol and heroin 
abuse.  

The Veteran died on October [redacted], 1985.  The hospital summary 
prepared after the Veteran's death stated that he developed 
increased blood sugar on his second day of admission and did 
not respond to insulin.  A shunt and catheter were placed for 
insulin injection access, but due to noncompliance with the 
injections, dialysis and multiple blood transfusions were 
performed.  The Veteran was awaiting a replacement shunt when 
he developed hypoglycemic seizures.  

The October 1985 death certificate worksheet noted that the 
Veteran's immediate cause of death was AIDS, with an 
antecedent cause of end stage renal failure due to IV drug 
abuse.  Another significant condition leading to death was 
the Veteran's history of hypoglycemic seizures.

The certificate of death shows that the Veteran died in 
October 1985 due to the effects of pneumocystis carinii 
pneumonia, AIDS, renal failure, and chronic intravenous 
narcotism.  At the time of his death, his only service-
connected disability was PTSD, rated as 100 disabling from 
April 3, 1984.

The Veteran's medical records and claims folders were 
reviewed by two medical experts who provided opinions against 
the claim.  

In June 2008, a VA endocrinologist who reviewed the claims 
folders concluded that while the Veteran had diabetes 
mellitus, type II at the time of his death, the end stage 
renal disease that contributed to his death was not a result 
of diabetic nephropathy.  The endocrinologist based this 
opinion on the fact that the Veteran began dialysis in March 
1985, but diabetes was not identified until August 1985.  
Diabetic nephropathy was normally a later complication of 
diabetes.

The claims folders were reviewed by a VA Chief of Nephrology 
and Hypertension in February 2009.  He agreed that the 
Veteran did not have diabetic nephropathy and that the fatal 
kidney disease was focal glomerulonephritis.  He based this 
opinion on the fact that the histologic findings for the two 
conditions were distinct from each other, and that the 
Veteran used intravenous heroin, which was a known to cause 
focal glomerulosclerosis.  

The examiner also noted that the nephritic syndrome was 
identified prior to diabetes, and that blood testing was 
performed routinely.  Given that testing, the absence of any 
diagnosis of diabetes strongly suggested that it was not 
present.  The examiner pointed to a May 1984 noted that 
reported fasting blood sugar as normal and other records that 
showed no history of diabetes mellitus as late as May 1985, 
while he was shown to have had nephropathy as early as 1980.

The nephrologist summarized that based on the histologic 
evaluation of the kidney biopsy, known exposure to agents 
that would cause this pathologic lesion (intravenous heroin), 
and lack of evidence of diabetes mellitus prior to the 
development of renal disease, it was unlikely that the 
pathologic basis of the end stage renal disease was in whole 
or relevant part, diabetic nephropathy.

Analysis

The appellant's contentions in this case are two fold; first, 
she contends that the Veteran's Agent Orange exposure in 
Vietnam caused diabetes mellitus end stage renal failure and 
death.  In the alternative, the appellant contends that the 
Veteran's drug abuse was due to his service-connected PTSD 
and caused the fatal kidney disease.

While the Veteran is presumed to have been exposed to 
herbicides during his service in Vietnam, there is no 
competent evidence that the fatal renal disease was directly 
caused by such exposure.  The renal conditions identified in 
the record are not among the conditions subject to 
presumptive service connection based on herbicide exposure, 
and there is no competent medical opinion of such a link.

Diabetes mellitus is among the conditions subject to 
presumptive service connection based on exposure to 
herbicides, but the expert medical opinions are against a 
finding that the fatal kidney disease was related to diabetes 
mellitus.  Following review of the Veteran's complete medical 
records, both physicians provided well reasoned opinions that 
Veteran's end stage renal disease was not due to diabetes 
mellitus or a diabetic nephropathy.  Those opinions were also 
to the effect that diabetes mellitus played no role in the 
Veteran's death, thereby weighing against a finding that 
diabetes mellitus contributed to the cause of the Veteran's 
death.

In addition, the Veteran's hospital records establish that 
his treating physicians consistently attributed renal failure 
and end stage renal disease to alcohol and heroin abuse.  The 
cause of death worksheet completed by the Veteran's physician 
in October 1985 noted that the Veteran's AIDS and end stage 
renal disease were due to his IV drug abuse.  Furthermore, 
the Veteran had been diagnosed with chronic nephropathy as 
early as 1980, more than five years before his diagnosis of 
diabetes and any findings of elevated blood sugar levels.  

The Board has considered the statements of the appellant that 
the Veteran's end stage renal disease was due to diabetes 
mellitus, but as a lay person, she is not competent to 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the weight of the evidence is against a finding 
that the Veteran's diabetes mellitus caused death.  

A remaining question is whether diabetes mellitus contributed 
to death.  While the October 1985 certificate of death 
worksheet notes that the Veteran's hypoglycemic seizures were 
a significant condition contributing to his death, there is 
no evidence attributing these seizures to diabetes mellitus.  

The official death certificate lists only pneumonia, AIDS, 
renal failure, and chronic intravenous narcotism as the 
causes of the Veteran's death and makes no mention of 
diabetes mellitus or hypoglycemic seizures.  Similarly, an 
October 1985 statement from the Chief Medical Examiner for 
New York does not mention diabetes or hypoglycemic seizures 
as playing any role in the Veteran's death.  There is no 
medical opinion linking diabetes mellitus to the Veteran's 
death, either as a direct or contributory cause. 

The appellant also contends that the Veteran's drug abuse and 
death were due to his service-connected PTSD.  While there is 
some evidence that the Veteran used drugs and alcohol to 
self-medicate his symptoms of PTSD following his separation 
from active duty service, the evidence overwhelmingly 
establishes that the Veteran's drug use began many years 
prior to his entrance into the military and the stressors 
that gave rise to PTSD.  

While undergoing treatment for PTSD and drug abuse after 
service, the Veteran consistently reported a history of drug 
use beginning when he was 17 years of age, well before his 
active duty military service.  In fact, during a March 1984 
PTSD evaluation the Veteran reported that he began using 
heroin when he was a teenager.  

The Veteran's drug abuse is considered a primary disability 
to the extent that it arose outside of service and it was not 
the result of the Veteran's attempts to self medicate for 
PTSD.  Allen v. Principi.

Although the Veteran's therapist opined in February 1985 that 
the Veteran's drug use was secondary to PTSD, the therapist 
acknowledged that the drug abuse began prior to service.  The 
therapist apparently meant that the drug abuse was secondary 
on the basis that the service connected PTSD had aggravated 
the drug abuse.

The Board must also consider whether service connection is 
warranted for the Veteran's cause of death on the basis that 
his PTSD aggravated his pre-existing drug abuse and therefore 
led to his death.  The Federal Circuit did not specifically 
consider whether secondary service connection was possible 
for substance abuse on the basis of aggravation and there is 
no other Court precedent on this question.

In Allen the Federal Circuit stated:

Veterans can only recover if they can 
adequately establish that their alcohol 
or drug abuse disability is secondary to 
or caused by their primary service-
connected disorder. We foresee that such 
compensation would only result where 
there is clear medical evidence 
establishing that the alcohol or drug 
abuse disability is indeed caused by a 
veteran's primary service-connected 
disability. 
Id. at 1381. 

The Court reasoned that when an alcohol abuse disability 
arises as a direct result of a service-connected psychiatric 
condition, such a disability fits within section 1110's words 
that compensation may be paid "for a disability resulting 
from ... disease contracted in line of duty" and does not 
fit within section 1110's express exclusion from compensation 
that a disability may not be compensated if it is a result of 
the veteran's "abuse of alcohol or drugs." (Emphasis 
added). Id. at 1377-78. 

The Federal Circuit noted that a "disability resulting 
from" or as "a result of," as used in section 1110 
reflects a Congressional intent that the cause of the 
alcohol-related disability determines whether the alcohol-
related disability may be compensated under the statute.  Id. 
at 1376.  The Federal Circuit stated that the two categories 
of causation are mutually exclusive: Either the alcohol-
related disability is due to voluntary abuse of alcohol and 
therefore noncompensable or it is due to a service-connected 
condition in which case the alcohol abuse is involuntary and 
the disability is compensable.  Id. at 1377.

Because the Federal Circuit held that a drug or alcohol abuse 
disability may not be due to both voluntary and involuntary 
abuse of alcohol, compensation may not be paid for a 
voluntary primary alcohol abuse dependence disability, either 
on a direct basis or on the theory that the primary alcohol 
abuse dependence is aggravated by a service-connected 
disability.  

Therefore, despite the evidence of record indicating that the 
Veteran's end stage renal disease, AIDS, and chronic 
intravenous narcotism were related to his drug abuse, service 
connection for the cause of the Veteran's death as due to 
drug abuse is not legally possible.  

As the preponderance of the evidence is against a finding 
that the Veteran's diabetes mellitus or PTSD caused or 
contributed substantially or materially to the Veteran's 
death, the claim for entitlement to service connection for 
the cause of the Veteran's death must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


DIC Claim

Surviving spouses are entitled to DIC as if the Veteran's 
death were service connected where service connected 
disabilities were rated 100 percent disabling for 10 years 
immediately preceding death.  38 U.S.C.A. §§ 1318, 5312.
The criteria under which a Veteran's survivor may claim 
entitlement to DIC benefits are found at 38 C.F.R. § 3.22.  
Under this regulation, VA will pay DIC benefits if the 
Veteran's death was not the result of willful misconduct and, 
at the time of death, the Veteran was receiving or entitled 
to receive compensation for a service- connected disability 
that was rated by VA as 100 percent disabling for at least 10 
years immediately preceding death.  Benefits may also be paid 
if the Veteran had been rated as 100 percent disabled since 
release from active duty and for at least five years 
immediately preceding death, or if he was rated as 100 
percent disabled for a continuous period of not less than one 
year immediately preceding death if the Veteran was a former 
prisoner of war who died after September 30, 1999.  38 C.F.R. 
§ 3.22(a).

The phrase "entitled to receive" means that, at the time of 
death, the Veteran had a service-connected disability rated 
by VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the Veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the Veteran; (3) 
the Veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  38 
C.F.R. § 3.22(b).

The appellant in this case is not entitled to DIC benefits as 
the Veteran was not in receipt of a total rating for at least 
10 years immediately preceding his death.  The Veteran was in 
receipt of a total rating for PTSD, but only for a little 
more than one year before his death.  There is no evidence or 
contention that the Veteran was a prisoner of war.
Additionally, there is no evidence that the Veteran was 
entitled to receive compensation for service-connected 
disabilities rated totally disabling but was not in receipt 
due to one of the reasons listed in 38 C.F.R. § 3.22(b).

It has also not been claimed that the Veteran's lack of a 
total disability compensation for 10 years before his death 
was due solely to CUE in a VA decision concerning an issue of 
service connection, disability evaluation, or effective date. 

Finally, although the appellant has contended that the 
Veteran incurred diabetes mellitus due to Agent Orange 
exposure during active duty service in Vietnam, hypothetical 
entitlement cannot serve as a basis for establishing 
entitlement to DIC.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. 
Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 
2009) (DIC claims filed on or after January 21, 2000, or 
pending prior to that date, are not subject to hypothetical 
entitlement analysis).

Therefore, the claim for entitlement to DIC under 38 U.S.C.A. 
§ 1318 is denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied




___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


